t c summary opinion united_states tax_court lang her and ka moua petitioners v commissioner of internal revenue respondent docket no 636-04s filed date lang her and ka moua pro_se george w bezold and mark j miller for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively after concessions by the parties the issue is whether petitioners are entitled to deduct certain business_expenses on schedule c profit or loss from business for an activity participated in by petitioner lang her petitioner for the years in issue at the time the petition was filed petitioners resided in brown deer wisconsin background in michael c cooper mr cooper founded and incorporated a multilevel marketing company called renaissance the tax people inc renaissance in the state of nevada which was operated out of topeka kansas at its core renaissance was a pyramid scheme its only product the tax advantage system in a stipulation of settled issues respondent conceded that petitioners are entitled to a schedule c expense for supplies of dollar_figure for the taxable_year in a stipulation of facts petitioners conceded that they are not entitled to a dependency_exemption deduction for petitioner lang her’s father for either the or taxable_year also known as rttp thetaxpeople net advantage international marketing aim and renaissance designer gallery products inc a pyramid scheme is an investment program designed such that early investors are paid off with money paid into the program by later investors to encourage yet more and bigger continued or the tax relief system was a fraudulent home-based business package designed to sell tax deductions of personal expenses through misleading representations regarding tax_return preparation tax_advice and alleged audit protection those who purchased this product were called independent marketing associates ima imas earned commissions by recruiting others to join renaissance renaissance was an illegal pyramid scheme and in was permanently enjoined from conducting business and selling its product mr cooper and other renaissance leaders currently face federal criminal charges including conspiracy to defraud the internal_revenue_service assisting in the preparation of false tax returns mail fraud wire fraud and money laundering all stemming from their involvement in renaissance petitioner does not dispute these facts petitioner operated his own insurance_business as a sole_proprietor and petitioner ka moua worked as a secretary for a healthcare corporation petitioner became involved with renaissance as an ima in and continued his relationship continued investments the plan will succeed until the amount of money going out of the program to payoff early investors exceeds the amount of funds coming into the program from later investors at which time the entire program will collapse petitioner ka moua was not involved with the renaissance activity with renaissance in and his involvement in renaissance ended sometime in date during his first year with renaissance petitioner drove his personal automobile to st paul minnesota twice a month for training by the second year he traveled to minnesota once a month as he began to recruit new members petitioner had meetings once every weeks in his home the meetings were held in the basement of petitioners’ home which was furnished with a conference table a telephone a computer and a freestanding chart board the basement was not used by petitioners for anything other than renaissance meetings on schedules c petitioners claimed deductions for business_expenses totaling dollar_figure and dollar_figure for and respectively for petitioner’s insurance_business activity no schedule c for either year was filed for expenses relating to the renaissance activities rather the expenses for renaissance were commingled with the insurance_business expenses both returns were prepared by a tax_return_preparer referred to petitioners by renaissance petitioner claims to have had approximately of his own renaissance recruits respondent determined that various expenses were not substantiated were not shown to be ordinary and necessary to petitioner’s business or were personal in nature and therefore not deductible discussion sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business if the taxpayer maintains records or other proof sufficient to substantiate the expenses sec_162 sec_6001 sec_1 a income_tax regs to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit sec_162 see 480_us_23 893_f2d_656 4th cir affg 91_tc_686 renaissance has been found to be an illegal pyramid scheme that offered no product or service other than the dissemination of fraudulent tax_advice the parties have stipulated the deductions claimed with regard to the renaissance activity however respondent contends that the renaissance activity was not a trade_or_business sec_7491 concerning burden_of_proof is not applicable here because petitioners have not satisfied the substantiation requirements sec_7491 it is dubious at best to say that petitioner’s participation in this pyramid scheme was conducted with the continuity and regularity of a trade_or_business and that the claimed expenses were ordinary and necessary for the production_of_income his renaissance activities did not go beyond attending a meeting once a month and holding a meeting once every weeks at his home there is nothing in the record that provides a connection between the deductions claimed and a trade_or_business but even if the renaissance activity was a trade_or_business petitioners face other problems first many of petitioner’s claimed business_expenses included family medical bills clothing and home mortgage interest it is a fundamental policy of federal_income_tax law that a taxpayer should not be entitled to a deduction for ‘personal’ expenses such as the ordinary expenses of everyday living 111_tc_339 see sec_262 the introductory materials of renaissance’s the tax relief system blatantly state that the taxpayer can convert former ordinary home expenses into substantial business tax deductions immediately deductions for home mortgage interest were allowed as itemized_deductions on schedule a itemized_deductions in revrul_2004_32 2004_12_irb_621 the internal_revenue_service addressed home-based business schemes similar to renaissance continued second we note that irrespective whether the renaissance activity was a trade_or_business the disallowed travel and car expenses were not substantiated as required by sec_274 and sec_280f applicable to so-called listed_property including passenger automobiles see sec_1_274-5t temporary income_tax regs fed reg date petitioner’s travel and car expenses were related to the use of his personal automobile petitioner has no records pertaining to the use of his automobile for the renaissance activity third with respect to the disallowed expenses relating to the insurance_business activity petitioner lacked substantiation continued taxpayers participating in home-based business schemes invariably do not have a bona_fide home-based business and are not using any portion of their residences exclusively and regularly for a work-related use these schemes will not convert otherwise nondeductible personal living or family_expenses into legitimate deductions moreover detailed recordkeeping cannot create a permissible deduction unless the expenses at issue are legitimate business_expenses although deductions must be substantiated in order to be allowable a taxpayer also must establish entitlement to the deduction eg that the claimed expenses were ordinary and necessary for the production_of_income in a trade_or_business revenue rulings do not have the force of law and are merely statements of the commissioner’s litigating and administrative position 381_us_68 they are not binding on courts see eg 445_f2d_1142 5th cir but may be helpful and persuasive 87_tc_1233 and had difficulty explaining how various items appearing on the schedules c were incurred for example on the and tax returns petitioner deducted dollar_figure and dollar_figure respectively for wages but he had no evidence to substantiate these expenses of the total disallowed expenses relating to the insurance_business activity the parties stipulated that petitioner was entitled to a deduction of dollar_figure for supplies for with the exception of the agreed item respondent’s disallowance of the claimed expenses on both the and schedule c is sustained furthermore generally no deductions are allowed with respect to the use of a dwelling_unit which is used by the taxpayer as a residence sec_280a a taxpayer may be excepted from this general_rule if a portion of the dwelling_unit is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a even assuming that petitioner’s renaissance activities were those of a trade_or_business and that petitioner’s basement was used as the principal_place_of_business expenses_incurred for incidental or occasional use of a home_office are not deductible see eg cally v commissioner tcmemo_1983_203 roth v commissioner tcmemo_1981_699 petitioners’ basement was allegedly used for meetings only once every weeks during the second year of petitioner’s involvement with renaissance from this record it does not appear that petitioner devoted substantial time and energy to any business activity that involved the regular use of his basement petitioners have not established that the exception to sec_280a applies and respondent’s disallowance of the deductions for utilities and other expenses claimed for the home_office is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
